Title: From George Washington to Joseph Reed, 9 July 1779
From: Washington, George
To: Reed, Joseph


        
          sir
          New Windsor July 9th 1779
        
        Doctor Hodges will have the Honor of presenting this to Your Excellency. The Inclosed, a Copy of a Letter from Governor Trumbull, will inform you of the business he is upon. It is important & interesting and I am persuaded the Doctor will meet with every assistence that you can give him in the prosecution of it. I have the Honor &c.
      